Exhibit 10.2
Project 750 Program Overview
PROJECT 750 AWARDS UNDER
SIX FLAGS ENTERTAINMENT CORPORATION
LONG-TERM INCENTIVE PLAN


The objective of the Project 750 Awards under the Six Flags Entertainment
Corporation Long-Term Incentive Plan ("Project 750 Awards") is to provide
management and other key employees with an equity incentive to achieve $750
million of Modified EBITDA in a calendar year (the “EBITDA Target”) by December
31, 2020. The Project 750 Awards also provide for the grant of dividend
equivalent rights equal in value equal to any dividends on the common stock from
the award issuance date through the date shares, if any, are issued under the
Project 750 Award. An aggregate of 900,000 shares (not including dividend
equivalent rights) would be issued if the EBITDA Target is achieved in calendar
2020, to the extent provided in the applicable Project 750 Award agreement.
The Project 750 Awards provide management with incentive to reach the EBITDA
Target earlier by providing: (a) a 15% early achievement bonus (1,035,000 total
shares) if the EBITDA Target is met for calendar year 2019 and (b) a 35% early
achievement bonus (1,215,000 total shares) if the EBITDA Target is met for
calendar years 2017 or 2018, all to the extent provided in the applicable
Project 750 Award agreement. If the EBITDA Target is met for the first time in
calendar year 2021 and there has been no early achievement bonus or partial
achievement award (as described in the Project 750 Award agreement), the number
of shares awarded to each participant will be equal to 50% of the base award.
A minimum achievement hurdle of $725 million applies and any overperformance
above $725 million would be credited to the immediately subsequent calendar
year.
The terms and conditions of the Project 750 Awards are set forth in a separate
Project 750 Award agreement that shall apply in the event of any conflict with
this Project 750 Program Overview.


 